Citation Nr: 0804534	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-40 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from July to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) San 
Juan, the Commonwealth of Puerto Rico.  The veteran testified 
at an RO hearing in April 2005.


FINDING OF FACT

The medical evidence of record does not show that the veteran 
has a current left foot disability.


CONCLUSION OF LAW

Service connection is not warranted for a left foot 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in May and August 2004, that 
fully addressed all four notice elements and were sent prior 
to the initial AOJ decisions in these matters.  These letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
have been associated with the claims folder.  38 U.S.C.A. 
§ 5103A.  At his April 2005 RO hearing, the veteran indicated 
that he had sought post-service medical treatment for his 
left foot at the Centro de Tratamiento at Levittown.  The RO 
sent him a December 2004 letter requesting the name, address, 
dates of treatment, and authorization for this facility 
necessary to obtain these records; however, the veteran never 
responded to this inquiry.  A VA examination was not provided 
in this matter, since there is no suggestion, except by 
unsubstantiated allegation, that the veteran has a current 
left foot disability that may be associated with an 
established event, injury or disease during service.  See 
Wells v. Principi, 326 F. 3d 1381, 1384 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds that referral of the case for the purpose of obtaining 
a medical opinion is not warranted.  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he suffers from a left foot 
disability associated with his military service.  Service 
medical records reflect that the veteran as treated for a 
sprained left foot on September 12, 1961.  X-ray studies were 
negative for a fracture.  Two days later, the treating 
physician noted that the veteran was "doing better."  
Indeed, his September 18, 1961 separation examination was 
silent as to any chronic residual or permanent disability 
associated with a left foot sprain.  In fact, the only 
abnormality noted in regard to the veteran's feet was second 
degree pes planus, which was also noted on his June 1961 
induction examination.  Post-service medical records are also 
void of any diagnosis, treatment, or complaint of a current 
left foot disability.  

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2).
However, as a lay person, he is not competent to establish a 
medical diagnosis or etiology merely by his own assertions 
because such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

There must be evidence of the current existence of a claimed 
disability in order for service connection to be granted for 
that disability.  See Rabideau, supra.  Since there is no 
competent evidence that shows the veteran currently having a 
left foot disability, the Board finds that the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Accordingly, the appeal is denied.




ORDER

Service connection for a left foot disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


